Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marilyn Bey Ankh Unu-El appeals the district court’s order dismissing this action for failure to properly effect service of process. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Unu-El v. LQ Mgmt., LLC, No. 4:12-cv-00162-RAJ-DEM (E.D.Va. May 24, 2018). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.